DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-6 are pending in this Application. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim interpretation
Claim 1 recites the limitation "a noise detector that detects noise generated in one or more of the plurality of electronic components and that identifies the electronic components in which noise is generated”; claim 2 recites “an operating state acquisition unit (16) that acquires operating states of the electronic components when noise is generated. 
	These components seem to be disconnected/not being used from/by the other components such as the electronic component identification unit. It seems that the functionally of the machine/apparatus is to detect factors of noise (components) by detecting their current state and current amount of noise. The main component such as the electronic component identification unit which is the one that determines the factors of noise does not make use of the data collected by the noise detector and the  operating state acquisition unit (16) as currently recited/claimed in the claimed subject matter.  However, it seems that the objective of the invention is about determining which currently operating devices are potential causes of noise in a system based on operating states and their current noise detected. 

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show:
	1- A connection between unit 16 and unit 17 as described in the specification (see page 11 paragraph 2 “Further, the electronic component identification unit 17 acquires the operating states of the devices included in the identification condition information from the operating state acquisition unit 16” or page 16 “The operating state acquisition unit 16 sends information on the electronic components that were operating when noise was generated to the electronic component unit 17”). Thus, the drawings/Fig. 2 does not show any connection between units 16 and 17. The objective of the invention is about identifying components that generate noise when “operating”. It is very important to show this features in the drawings (Fig. 2). 
	2-Fig. 7 is not concordance with the specification. The specification page 14 last paragraph recites, “As illustrated in FIG. 7, among the first device 101 and the third device 103 included in the identification condition information, only the third device 103 is connected to the ground plane 400, which is used in common with the noise receiver 300, via the third cable 203. Noise generated by the third device 103 may be routed by the third cable 203, the ground plane 400 or the fourth cable 204. The ”.    However, Fig. 7 shows that the only component connected to ground 400 via cable 203 is component 102 and not 103 as recited in the specification. 
The drawings (Fig. 4) are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: see page 13 line 5 “L13”.  
The drawings Fig. 4 are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “L12”.  
 	Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If 
Specification
The disclosure is objected to because of the following informalities:
 	Page 9 line 8 recites “may identifies” it should be –may identify--. 
	Page 14 last paragraph recites “…”only the third device 103 is connected to the
ground plane 400, which is used in common with the noise receiver 300, via the third cable 203…”, This contradicts Fig. 7 which shows that the only component connected to ground 400 via cable 203 is component 102 and not 103 as recited in the specification.     
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites the limitation "the relative arrangement" in 6.  There is insufficient antecedent basis for this limitation in the claim. This seems to be –a relative arrangement--. 
 	There could be different arrangements (distances or relative distances). 
 	Appropriate correction is required.
Claim interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a device information acquisition unit that acquires device information…”, “an identification condition information acquisition unit that acquires conditions for identifying electronic components that are factors of noise as identification condition information”, “a noise detector that detects noise generated in one or more of the plurality of electronic components and that identifies the electronic components in which noise is generated”; “an electronic component identification unit that identifies the electronic components that are factors of noise from the device information on the basis of the device information on the electronic components in which noise is generated and the identification condition information” for claim 1; “an operating state acquisition unit that acquires operating states of the electronic components when noise is generated”; for claim 2; “an output unit that outputs the device information on the electronic components identified”, for claim 4. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claim limitations “a device information acquisition unit that acquires device information…”, “an identification condition information acquisition unit that acquires conditions for identifying electronic components that are factors of noise as identification condition information”, “a noise detector that detects noise generated in one or more of the plurality of electronic components and that identifies the electronic components in which noise is generated”; “an electronic component identification unit that identifies the electronic components that are factors of noise from the device information on the basis of the device information on the electronic components in which noise is generated and the identification condition information” for claim 1; “an operating state acquisition unit that acquires operating states of the electronic components when noise is generated”; for claim 2; invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  	However, the written description fails to disclose the corresponding structure, The specification is devoid of adequate structure to perform the claimed function. In particular, the device information acquisition unit and the identification condition information acquisition unit seems to acquire data of information from storage devices. These two units are represented as block or modules in Fig. 2. However, the structure or explanation of their structure is not defined or exemplified in the disclosure. Furthermore, the noise detector is represented by module/abstract block but its structure is missing from the disclosure. As would be recognized by those of ordinary skill in the art, these units perform functions that can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which “acquiring” and noise detection” structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
	The electronic component identification unit of claim 1 and “an operating state acquisition unit that acquires operating states of the electronic components when noise is generated of claim 2. These units are represented as modules/blocks in Fig. 2, However, the structure or explanation of their structure is not defined or exemplified in the disclosure. It is to note that the electronic component identification unit is connected to the noise detector and the operating state acquisition unit in Fig. 2 and described in the original disclosure. However, the claimed subject matter does not reflect such communication or connection, which is used in the identification of devices that are factors/possible causals of noise.  As would be recognized by those of ordinary skill in 
 	There is no disclosure of any particular structure, either explicitly or inherently, to perform each of the functions above.  	
 	Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. 	 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	As described above with respect to claims 1-2 with respect to the terms “a device information acquisition unit that acquires device information…”, “an identification condition information acquisition unit that acquires conditions for identifying electronic components that are factors of noise as identification condition information”, “a noise detector that detects noise generated in one or more of the plurality of electronic components and that identifies the electronic components in which noise is generated”; “an electronic component identification unit that identifies the electronic components that are factors of noise from the device information on the basis of the device information on the electronic components in which noise is generated and the identification condition information” for claim 1; “an operating state acquisition unit that acquires operating states of the electronic components when noise is generated”; in claim 2,  the disclosure does not provide adequate structure to perform the claimed functions of acquiring information, detecting noise, and identifying the electronics components that are factor of noise from the device information on the basis of the device information on the electronic components in which noise is generated and the identification condition information. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
	Dependent claims 2-6 depend on claim 1, and, thus, they are rejected for the same reasons mutatis mutandis as their parent claims since they inherit the same error.	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more.  
	The claim(s) 1 recite(s) “identifies the electronic components that are factors of noise from the device information on the basis of the device information on the electronic components in which noise is generated and the identification condition information”. These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers identifying components that could potentially generate noise by reading/acquiring data and observing the data that can be easily performed mentally but for the recitation of unit. 
 	That is other than reciting “unit or units” nothing in the claim element precludes the step from practically being performed in the mind. For instance, a person reading information included in a paper file or by looking at the components such as motors arranged within a cabinet could easily determine that these devices are factors of noise.  
The mere nominal recitation of a unit does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. 
 	This judicial exception is not integrated into a practical application because the additional elements such as a device information acquisition unit that acquires device information including the relative arrangement and classification of each of the plurality of electronic components; an identification condition information acquisition unit that 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements such as a device information acquisition unit that acquires device information including the relative arrangement and classification of each of the plurality of electronic components; and an identification condition information acquisition unit that 
	Accordingly, these additional elements do not integrate the abstract idea into a practical application, do not amount to significantly more than the judicial exception, and do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are not patent eligible.
 	Claims 2-6 depends on claim 1 and thus recites the limitations and the abstract ideas of claim 1. 
Claim 2 further recites “wherein the electronic component identification unit identifies the electronic components that are factors of noise from the device information, further taking into considering a noise generation timing”. These limitations, as drafted, are a process or steps that, under its broadest reasonable interpretation, covers mental process which is identified as an example of mental processes grouping of abstract ideas. Claim 2 simply further specifies that judicial exception makes use/or further analysis more variables for determining the electronics components that are factors of noise based on noise timing data. Claim 2 further recites an additional element such as an operating state acquisition unit (16) that acquires operating states of the electronic components when noise is generated. 
	This additional limitation still does not integrate the abstract idea into a practical application. This component is not connected to the judicial exception function and its acquired data is not being used in the judicial exception determination.       
	Claim 3 further recites “wherein the identification condition information acquisition unit (14) acquires, as the identification condition information, identification condition information including a degree of influence on other electronic components, which changes depending on the arrangement of the electronic components and noise generation conditions, and wherein the electronic component identification unit 17 ranks the electronic components that are factors of noise according to the degree of influence included in the identification condition information”. These limitations, as drafted, are a process or steps that, under its broadest reasonable interpretation, covers mental processes which is identified as an example of mental processes grouping of abstract ideas. Claim 3 simply further specifies that the judicial exception makes use/or further 
	   Claim 4-6 further recites “an output unit that outputs the device information on the electronic components identified by the electronic component identification unit to an external device, wherein the output unit displays the device information on the identified electronic components with a different display attribute to that of other electronic components, wherein the output unit further outputs the noise generation conditions”.  
These additional limitation still does not integrate the abstract idea into a practical application. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above, the additional element in the claim are recited a high level of generality. Transmitting/output a signal or information for displaying information (MPEP 2106.05(d) – transmitting data over a network) are and have been considered insignificant extra solution steps including data gathering and displaying/outputting that does not amount to significantly more as indicated by the courts.  
	Accordingly, the additional elements of claims 2-6 do not integrate the abstract idea into a practical application, do not amount to significantly more than the judicial exception, and do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Okita (US 20150338843) in view of Atsushi (JP 2012220425 as supported by the machine translation provided).
	As per claim 1, Okita teaches a numerical control machine (see Fig. 1 numerical control machine 10 or numerical controller 20 (machine)) that is connected to a power magnetics cabinet including a plurality of electronic components that potentially generate noise (see fig. 1 power magnetic cabinet is a housing or plurality of components of a system that generate noise. Fig. 1 shows components such as motors, peripheral devices, amplifiers, i/o units that are potential causes of noise in a machine; see 0005 “The peripheral device 70 has an inductive load such as a relay and a solenoid valve as well as a capacitive load such as a lamp, but these operations become factors which cause noise and power flicker. The noise and the power flicker become factors which cause intermittent malfunction of the numerical controller 20”; also, see [0009[] “…operations of a table and a tool rest controlled by a processing program are related to noise…”; also, see [0032]), the numerical control machine comprising:

	an identification condition information acquisition unit that acquires conditions for identifying electronic components that are factors of noise as identification condition information (see [0008] “it is necessary to individually operate a table, a tool rest and a peripheral device while checking information from the detecting unit, and to check the noise, power flicker and an impact, and deserved effort and time are required to specify a cause of a factor which causes malfunction”; also, see [0035] “If the numerical controller 20 receives notification from the detector 80 which detects noise, power flicker and an impact (S301), the numerical controller 20 accesses the detector 80, and acquires the detected information (S302). The acquired factor information is stored in a memory (not shown) as detection data in association with a block number of the processing program (S303). If the numerical controller 20 receives display operation instructions of a malfunction factor from an operator, the detected factor is displayed on a location corresponding to a display location of the block of the processing program in the display section 21 based on information of the detection data which is stored in the memory (S304)”, the detected information are the conditions used for identifying the components that are factors of noise for the system; also, see Fig. 6 and [0036]; also, see [0038] “information concerning factors such as a block number of a processing program which is being executed, a detected factor, strength of noise, a direction of an impact, and strength of an impact is included in detection data. It is found that in detection data in FIG. 5, strong noise is detected whenever an N13 block is executed (three times in FIG. 5”, thus, the conditions (factors such as a block number of a processing program which is being executed, a detected factor, strength of noise, a direction of an impact, and strength of an impact is included in detection data. It is found that in detection data in FIG. 5, strong noise is detected whenever an N13 block is executed) are acquired by a unit, wherein the unit is part of the algorithm of Fig. 3 or Fig. 8. This information is used to identify the components as shown in Fig. 13);
	a noise detector that detects noise generated in one or more of the plurality of electronic components and that identifies the electronic components in which noise is generated (see Fig. 1 detector 80 for detecting noise; also, see 0033 “the detector 80 monitors a generation state such as noise, power flicker or an impact. If the detector 80 detects noise, power flicker and an impact, the detector 80 informs the numerical controller 20 of noise, power flicker and an impact. The detector 80 may inform the numerical controller 20, or the numerical controller 20 may periodically monitor information of the detector 80”; also, see Fig. 13 the noise detector identifies a components in which noise is detected/generated); and
	an electronic component identification unit (see Fig. 1 numerical controller 20) that identifies the electronic components that are factors of noise from the device information on the basis of the device information on the electronic components in which noise is generated and the identification condition information (see Fig. 13 and [0035] “] If the numerical controller 20 receives notification from the detector 80 which detects noise, power flicker and an impact (S301), the numerical controller 20 accesses the detector 80, and acquires the detected information (S302). The acquired factor information is stored in a memory (not shown) as detection data in association with a block number of the processing program (S303). If the numerical controller 20 receives display operation instructions of a malfunction factor from an operator, the detected factor is displayed on a location corresponding to a display location of the block of the processing program in the display section 21 based on information of the detection data which is stored in the memory (S304)”; also, see [0042]. Thus, the controller 20 displays identified components (see Fig. 13 power supply) that are causes or factors of noise).
	Okita does not explicitly teach a device information acquisition unit that acquires device information including the relative arrangement and classification of each of the plurality of electronic components, and an electronic component identification unit identifies the electronic components that are factors of noise from the identification condition information. 
	However, Atsushi teaches a system comprising a device information acquisition unit that acquires device information including the relative arrangement (see [0015] “design information of the DUT 1 is input from the design information input unit 102 and stored in the storage unit 190. This design information is information created by, for example, a CAD (Computer Aided Design) apparatus, and is shown in the substrate configuration table 10 shown in FIG. 12, the interlayer table 11 shown in FIG. 13, the component table 12 shown in FIG. 14, and the FIG. The data is written in the terminal table 13, the arrangement table 14 shown in FIG. 16, the net table 15 shown in FIG. 17, and the wiring table 16 shown in FIG. The detailed contents of these tables will be described in detail in the last section of the present embodiment” and see Figs. 12-18 describe the arrangement of the components of the board/system (tables), wherein the components are potential sources of noise; also, see [0021] the acquisition unit 106 acquire the device information that includes arrangements of components, see Fig. 14 arrangements table information) and classification of each of the plurality of electronic components (see [0021] “the acquisition unit 106 acquires frequency information used in the DUT 1 from the net table 15 stored in the storage unit 190, the member information/classification  of the DUT 1 from the board configuration table 10, the interlayer table 11, the component table 12, the terminal table 13, the arrangement table 14, and the wiring table 16 stored in the storage unit 190. To get. Further, in step S undefined 16 of FIG. 3, electromagnetic wave information of the DUT 1 is acquired from the near electromagnetic field table 17 stored in the storage unit 190”), and an electronic component identification unit identifies the electronic components that are factors of noise from the identification condition information (see [0012] “Information output from the acquisition unit 106, analysis unit
151, current difference calculation unit 153, and search unit 155 is input to the estimation unit 156…”; also, see [0030] “Accordingly, in step S22 of FIG. 3, the estimation unit 156/(electronic component identification unit analyzes) the noise component searched by the search unit 155, the frequency information acquired by the acquisition unit 106, the member information, the electromagnetic wave information, and the analysis unit 151. As a result, based on the result calculated by the current difference calculation unit 153, it is estimated which part of the DUT 1 is the noise source”) also, see [0037]-[0038]).  
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Okita’s invention to include device information acquisition unit that acquires device information including the relative arrangement and classification of each of the plurality of electronic components, and an electronic component identification unit identifies the electronic components that are factors of noise from the identification condition information as taught by Atsushi in order to identify and display one or more sources of noise (see [0030], and [0033] “If the noise source can be estimated, the estimation result is output to the output unit 191 such as a display. This output form is such that the user can visually determine which part of the DUT 1 is a noise source. For example, as shown in FIG. 6, the estimated noise source itself is output”; also, see [0037-0038]).
Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Okita (US 20150338843) in view of Atsushi (JP 2012220425 as supported by the machine translation provided) as applied to claim 1, and further in view of Shinobu (JP 2003308107 as supported by the machine translation provided).
	As per claim 2, Okita-Atsushi teaches the numerical control machine according to claim 1, Okita further teaches further comprising an operating state acquisition unit that acquires operating states of the electronic components when noise is generated (see [0016] “It is possible to also detect test operation of a machine tool, operations of a table and a tool rest when a plurality of motors generated by actual processing are operated at the same time, and to detect factors such as noise”; also, see Fig. 9 and see [0045] “FIG. 9 shows an example of detection data when detected factor information is stored together with an I/O address which is changed at the last minute as a result of ladder processing. Information concerning factors such as an I/O address which is changed at the last minute, a direction of I/O operation, a detected factor and strength of noise is included in the detection data”),
	Okita teaches or suggests suggest wherein the electronic component identification unit (see [0046] “In FIG. 10, as marks showing factors, detection of noise is shown with a thunder mark, strength is shown with size of the thunder mark, detection times are shown with the number of thunder marks, detection of power flicker is shown with a downward-directed triangle mark, and detection times are shown with the number of the downward-directed triangle marks”; also, see [0049] “to employ a configuration that kinds of noise, power flicker of a power supply and an impact, strength thereof and the detection times thereof are displayed in a user-friendly manner using color, flashing, inversion, emphasis, operation of a mark, a number, a character and the like.).
	While Okita teaches further taking into considering a noise generation timing while detecting noise, and suggests devices that are causing noise are identified based on the noise detected during the detected time, Okita does not explicitly teach the electronic component identification unit identifies the electronic components that are 
	However, Shinobu teaches a system comprising an electronic component identification unit identifies the electronic components that are factors of noise from the device information further taking into considering a noise generation timing (see [0012]-[0013] “the noise source identifying device according to the present invention is provided in a production system for producing the work by exchanging production information between an ID tag attached to the work and a plurality of facilities provided in the transport path of the work. In the noise source identifying device, the ID tag includes a noise detecting means for detecting the generated noise, a noise detecting time accumulating means for accumulating the time when the noise is detected, and an accumulated noise detection time. Each equipment has equipment operation state monitoring means for monitoring the operation state of each equipment, and the operation state is the time when the operation state of each equipment is changed. Equipment operating state change time accumulating means, noise detection time receiving means for receiving noise detection time transmitted from the noise detection time transmitting means, received noise detection time and accumulated equipment operating state change time It is characterized in that it has a noise generating equipment identifying means for identifying an equipment whose operating state has changed at the same time as a noise generating source. [0013] According to the noise source specifying device of the present invention, the equipment that
ls the noise source is specified from the time when the noise ls detected, the time when the operating state of the equipment changes, and the operating state of each equipment. Therefore, the equipment that is the source of the noise can be identified by comparing the time when the noise is detected with the time when the operating state of the equipment changes.”; also, see [0014] “Further, according to the noise source identification device of the present invention, since the noise is detected by the ID tag attached to the work, H is possible to detect the noise at any place in the transport path of the work, and the noise is   generated irregularly. Noise can also be easily detected”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Okita-Atsushi invention as taught above to include an electronic component identification unit identifies the electronic components that are factors of noise from the device information further taking into considering a noise generation timing as taught by Shinobu in order to identify a source of noise components by taking into consideration its operating and timing of the noise generation (see [0013-0014] According to the noise source specifying device of the present invention, the equipment that ls the noise source is specified from the time when the noise ls detected, the time when the operating state of the equipment changes, and the operating state of each equipment  Therefore, the equipment that is the source of the noise can be identified by comparing the time when the noise is detected with the time when the operating state of the equipment changes…”).
As per claim 3, Okita-Atsushi-Shinobu teaches the numerical control machine according to claim 2, wherein the identification condition information acquisition unit acquires, as the identification condition information, identification condition information including a degree of influence on other electronic components, which changes depending on the arrangement of the electronic components and noise generation conditions (see [0035] “0035] “If the numerical controller 20 receives notification from the detector 80 which detects noise, power flicker and an impact (S301), the numerical controller 20 accesses the detector 80, and acquires the detected information (S302). The acquired factor information is stored in a memory (not shown) as detection data in association with a block number of the processing program (S303). If the numerical controller 20 receives display operation instructions of a malfunction factor from an operator, the detected factor is displayed on a location corresponding to a display location of the block of the processing program in the display section 21 based on information of the detection data which is stored in the memory (S304)”, the detected information are the conditions used for identifying the components that are factors of noise for the system; also, see Fig. 6 and [0036]; also, see [0038] “information concerning factors such as a block number of a processing program which is being executed, a detected factor, strength of noise, a direction of an impact, and strength of an impact is included in detection data. It is found that in detection data in FIG. 5, strong noise is detected whenever an N13 block is executed (three times in FIG. 5”, thus, the conditions (factors such as a block number of a processing program which is being executed, a detected factor, strength of noise, a direction of an impact, and strength of an impact is included in detection data. It is found that in detection data in FIG. 5, strong noise is detected whenever an N13 block is executed) are acquired by a unit, wherein the unit is part of the algorithm of Fig. 3 or Fig. 8. This information is used to identify the components as shown in Fig. 13), and
	wherein the electronic component identification unit ranks the electronic components that are factors of noise according to the degree of influence included in the identification condition information (see [0040] “Although all of a series of blocks of the processing program are displayed in FIG. 6, attention is focused on a specific kind of factor and blocks to be displayed may be narrowed down, or strength or times of factors may be sorted and displayed as priority order of display as other display examples of the embodiment. For example, FIG. 7 shows a display example in which detected factors are narrowed down to impacts, and the impacts are displayed in descending order of detected times. To display the narrowing down and sorted order, it is possible to provide a user interface which makes it possible to designate priority items of factors to be narrowed down or sorted order from an operating unit possessed by the numerical controller 20”).
	Atsushi further also teaches wherein the electronic component identification unit ranks the electronic components that are factors of noise according to the degree of influence included in the identification condition information (see [0034]). 

As per claim 4, Okita-Atsushi-Shinobu teaches the numerical control machine according to claim 3, Okita further teaches further comprising an output unit that outputs the device information on the electronic components identified by the electronic component identification unit to an external device (see [0048] “marks showing factors may be displayed on a list of inputs and outputs in association with the ladder program. FIG. 11 shows a display example when inputs and outputs are displayed on the display section 21 in a form of a list based on the detection data shown in FIG. 9. In the list of the inputs and outputs also, it is possible to employ a configuration that I/O where a focused factor is generated can be displayed in the narrowing-down manner”; also, see Fig. 2; also, see [0039]-[0040]).
	Atsushi further teaches further comprising an output unit that outputs the device information on the electronic components identified by the electronic component identification unit to an external device (see [0033] “If the noise source can be estimated, the estimation result is output to the output unit 191 such as a display. This output form is such that the user can visually determine which part of the DUT 1 is a noise source. For example, as shown in FIG. 6, the estimated noise source itself is output”).
	As per claim 5, Okita-Atsushi-Shinobu teaches the numerical control machine according to claim 4, Okita further teaches wherein the output unit displays the device information on the identified electronic components with a different display attribute to that of other electronic components (see [0046] “For example, a factor may be displayed in a superposed manner on a block, or in a speech balloon manner. In FIG. 10, as marks showing factors, detection of noise is shown with a thunder mark, strength is shown with size of the thunder mark, detection times are shown with the number of thunder marks, detection of power flicker is shown with a downward-directed triangle mark, and detection times are shown with the number of the downward-directed triangle marks. Colors of the marks showing the factors show directions of operation of the I/O when the corresponding factors are generated. In the example in FIG. 10, an outline mark means that a factor is generated when the I/O is ON, and a shaded mark means that a factor is generated when the I/O is OFF. According to FIG. 10, it is immediately obvious that strong noise caused when an address Y101.1 is changed to OFF is detected three times, and power flicker caused when an address Y101.2 is changed to ON is detected once”; [0048] “marks showing factors may be displayed on a list of inputs and outputs in association with the ladder program. FIG. 11 shows a display example when inputs and outputs are displayed on the display section 21 in a form of a list based on the detection data shown in FIG. 9. In the list of the inputs and outputs also, it is possible to employ a configuration that I/O where a focused factor is generated can be displayed in the narrowing-down manner”; also, see Fig. 2; also, see [0039]-[0040]).
	Also, Atsushi further teaches wherein the output unit displays the device information on the identified electronic components with a different display attribute to that of other electronic components (see [0018] “The pattern density of each segment 5 represents the amount of noise or noise floor measured in that region, and the higher the pattern density, that is, the darker the color, the higher the noise amount or noise floor value. Here, the segment 53 has the largest amount of noise, and the amount of noise decreases in the order of the segment 52, the segment 51, and the segment 5. In FIG. 5, the value is high because the upper side is dark. The contents shown in FIG. 5 can be output to an output unit 191 such as a display as necessary.)

	As per claim 6, Okita-Atsushi-Shinobu teaches the numerical control machine according to claim 4, Okita further teaches wherein the output unit further outputs the noise generation conditions (see [0008] “The acquired factor information is stored in a memory (not shown) as detection data in association with a block number of the processing program (S303). If the numerical controller 20 receives display operation instructions of a malfunction factor from an operator, the detected factor is displayed on a location corresponding to a display location of the block of the processing program in the display section 21 based on information of the detection data which is stored in the memory (S304)”, the detected information are the conditions used for identifying the components that are factors of noise for the system; also, see Fig. 6 and [0036]; also, see [0038] “information concerning factors such as a block number of a processing program which is being executed, a detected factor, strength of noise, a direction of an impact, and strength of an impact is included in detection data. It is found that in detection data in FIG. 5, strong noise is detected whenever an N13 block is executed (three times in FIG. 5”, thus, the conditions (factors such as a block number of a processing program which is being executed, a detected factor, strength of noise, a direction of an impact, and strength of an impact is included in detection data. It is found that in detection data in FIG. 5, strong noise is detected whenever an N13 block is executed) are acquired and displayed by a unit, wherein the unit is part of the algorithm of Fig. 3 or Fig. 8. This information is used to identify the components as shown in Fig. 13).
Conclusion
 	The prior art made of record and not relied upon, as cited in PTO form 892, is considered pertinent to applicant's disclosure.
	The reference Kazuhiro (JP 6959214) is the parent/copending foreign application that was allowed, wherein the subject matter of claim 1 was amended substantially compared to the instant application claimed subject matter.
	Nojima et al (US 20130145334) teaches a system for identifying components as sources of noised based on an arrangement/layout and component conditions  
 	Lee et al (US 20200154583) teaches a noise detector that detects noises and identifies components based on the noise. 
	Naito et al (US 20190329370) teaches a system including a magnetics cabinets comprising components.
	Satou (US 20170185056) teaches a system for identifying sources of noise in CNC machine or cabinet, the sources of noise are identified based on conditions acquired.   
	Imaizumi (US 20100327899) teaches a noise detection system comprising acquiring units to acquire conditions or arrangements of the components for determining which components are sources of noise.  
	Okabe et al (US 5343713) teaches a system with a sound/noise receiver.
 	Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. Applicant must also show how the amendments avoid or differentiate from such references or objections. See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571)270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).

/O. L./
Examiner, Art Unit 2117

/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117